Citation Nr: 0933951	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  03-18 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for claimed drug 
addiction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1976 to 
August 1978.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 RO rating 
decision.  

In February 2005 the Board remanded the issues on appeal to 
the RO via the Appeals Management Center (AMC) for further 
development.  

During the pendency of the appeal a March 2009 RO rating 
decision granted service connection and assigned an initial 
30 percent rating for a schizoaffective disorder.  

Therefore, the Board finds that, as the Veteran's claim of 
service connection for schizoaffective disorder has been 
granted, is matter is no longer before the Board for the 
purpose of appellate review.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran is not shown to have a current diagnosis of 
PTSD due to a verified or potentially verifiable stressor or 
other event or incident of his active service.  

3.  The Veteran's pattern of substance abuse is shown to have 
been frequent and progressive, to the point of addiction and 
to have been result of his own wrongdoing and his conscious 
undertaking of prohibited action; it is not shown to have 
been innocently acquired or otherwise the result of a 
service-connected disability.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).  

2.  The Veteran's primary drug addiction is the result of his 
own willful misconduct.  38 U.S.C.A. §§ 105, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1(n), 
3.102, 3.159, 3.301, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In November 2002, prior to the rating decision on appeal, the 
RO sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the December 2002 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The November 2002 letter, an April 2005 letter, a January 
2006 letter, and a May 2007 letter satisfy the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2002, April 2005, January 2006, and May 2007 
letters advised the Veteran that VA is responsible for 
getting relevant records from any Federal Agency including 
medical records from the military, VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the November 2002 letter 
advised the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in March 2006.  

Therefore, there is accordingly no possibility of prejudice 
to the Veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in November 2005, 
March 2006, and May 2007. 

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


A.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The Board finds after a careful review of the Veteran's 
claims file that the Veteran does not have a diagnosis of 
PTSD.  At the Veteran's November 2005 and May 2007 VA 
examinations he was diagnosed with depressive disorder and 
schizophrenia.  

In addition, a careful review of the VA treatment records 
revealed only diagnoses for schizophrenia and no diagnosis of 
PTSD.  The Board notes that the Veteran is already service-
connected for schizophrenia.  

The Board notes that Congress specifically limits entitlement 
to service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, the existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

The Board notes that throughout the pendency of the appeal 
the Veteran has stated  that he has PTSD and that a layperson 
is competent to testify in regard to the onset and continuity 
of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a 
layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998).  

Therefore, after a careful review of the Veteran's claims 
file, the Board finds that, in the absence of current 
disability, the claim must be denied on this record.  
Therefore, the Board does not need to examiner the Veteran's 
claimed stressor because without a diagnosed disability there 
is no claim.  

Given these facts, the Board finds that the claim of service 
connection for PTSD must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


B. Service Connection for Drug Addiction

A careful review of the Veteran's service treatment records 
reveals that, in July 1978, an in-service diagnoses of 
hallucinogenic abuse and alcoholism was reported.  

At his November 2005 VA examination, the Veteran stated that 
he did cocaine from his time in service until 2002 when he 
entered drug rehabilitation.  The Board notes that, in August 
2007, he showed positive in a toxicology screen for cocaine.  

The Board notes that primary diagnosed disabilities of drug 
or alcohol abuse are not disabilities for which service 
connection can be granted.  38 U.S.C.A. §§ 105, 1110; 38 
C.F.R. § 3.301.  

In this case, the evidence shows that the Veteran's drug 
usage in service was the product of willful misconduct and 
was frequent and progressive to the point of addiction.  38 
C.F.R. § 3.301(3).  This substance abuse in service involved 
conscious wrongdoing of a known prohibited action.  It is not 
shown to have been due to any event or incident that can be 
considered to be innocently caused.  

The Board notes that 38 C.F.R. § 3.301(c)(3) states that 
where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  

However, though the Veteran is service connected for 
schizophrenia, there is no competent evidence causally 
linking any substance abuse and resulting addiction to that 
service-connected disability.  Therefore, the Board finds 
that the Veteran's drug usage is the result of his own 
willful misconduct.  

For these reasons, as a preponderance of the evidence is 
against the claim, service connection for drug addiction must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for claimed PTSD is denied.  

Service connection for drug addiction is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


